DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 6-7 and 16-21 are canceled. Claims 22-27 are new. Claims 1-5, 8-15, and 22-27 are pending and examined on the merits.
The 35 USC 112(b) rejection in the 8/18/2020 Non-Final Action is withdrawn.

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive, for reasons below.
Applicant’s arguments with respect to claim(s) 1-5, 8-15, 22-27 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cleaning assembly” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and cleaning assembly” is interpreted as requiring the structure(s) of one or more nozzles (see claims 26-27), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over KALAR (US Patent 5025818), in view of HOSHIKAWA (US Publication 20170036247).
Regarding claim 1, KALAR teaches a cleaning method (cleaning a paint spraying outfit, col. 1 line 58-65). KALAR’s method comprising: 
removing a cover assembly (lifting paint spraying outfit 12, col. 3 line 1-5, col. 1 line 22-25; paint spraying outfit 12 comprises cover 24, see fig. 1-2) from a pressure pot (see col. 1 line 14-22, paint spraying outfit and drum are used for supplying paint under pressure; see also fig. 1-2, col. 2 line 63-66) of a material spray system (see fig. 1, abstract, col. 1 line 14-22); 
mating the cover assembly (paint spraying outfit 12, which comprises cover 24, is lowered into solvent drum 40, fig. 2, col. 2 line 8 & 22, abstract) with a wash tank (solvent drum 40, fig. 1-2), wherein the cover assembly closes an opening (see fig. 1-2) into the wash tank (solvent drum 40), and the cover assembly comprises a material pickup device (paint spraying outfit 12 comprises pump 18, fig. 1-2); and 
directing cleaning solution (spraying solvent, col. 2 line 11-17) into a cavity of the wash tank (into the inside of solvent drum 40, see fig. 2, col. 2 line 11-17, col. 3 line 36-40) and against the cover assembly (spraying towards pump 18, agitator 20, and underside of cover 24, col. 3 line 36-40) to remove material residue (remove residual paint, col. 2 line 16-17, col. 3 line 8-9, abstract) from the cover assembly (cover 24), the directing of the cleaning solution comprising directing the cleaning solution into the cavity of the wash tank (spraying solvent into the inside of drum 40, see fig. 2, col. 2 line 11-17, col. 3 line 36-40) through a nozzle (through 
KALAR does not explicitly teach “the nozzle directing the cleaning solution upwards into an opening of the material pickup device.”
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KALAR to incorporate a nozzle directing the cleaning solution upwards into an opening of the material pickup device, with reasonable expectation of cleaning the interior of the material pickup device, for several reasons. First, rearrangement of parts is considered obvious, see MPEP § 2144.04.VI.C, and KALAR teaches cleaning the interior of the pump (col. 3 line 8-12). Thus, a person having ordinary skill in the art would’ve been motivated to rearrange a nozzle to direct the cleaning solution upwards into the opening of pump 18. Second, it’s well known in the art to have a nozzle direct cleaning solution upwards into an opening of a pipe or conduit (see HOSHIKAWA at fig. 26, abstract). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, having a nozzle directing cleaning solution upwards into the opening would perform the same cleaning function as before, yielding predictable result.
Regarding claim 2, the combination of KALAR and HOSHIKAWA teaches the cleaning method of claim 1. KALAR teaches wherein the cover assembly (paint spraying outfit 12 comprising cover 24) includes a lid (cover 24) and a tool (portions of paint spraying outfit 12 that include pump 18 and agitator 20, fig. 1-2, col. 2 line 57-60); and when the cover assembly 
Regarding claim 3, the combination of KALAR and HOSHIKAWA teaches the cleaning method of claim 2. KALAR teaches wherein the tool (portions of paint spraying outfit 12) comprises a mixing device (agitator 20).
Regarding claim 4, the combination of KALAR and HOSHIKAWA teaches the cleaning method of claim 2. KALAR teaches wherein the tool (portions of paint spraying outfit 12) comprises a material pickup conduit of the material pickup device (conduit of pump 18, see fig. 1-2).
Regarding claim 5, the combination of KALAR and HOSHIKAWA teaches the cleaning method of claim 2. KALAR teaches wherein when the cover assembly (paint spraying outfit 12 comprising cover 24) is mated with the pressure pot (lowered into paint drum 14, see fig. 1, col. 1 line 14-25): the lid (cover 24) closes and seals an opening into the pressure pot (drum cover rests on paint drum, col. 1 line 19-22); and the tool projects into a cavity of the pressure pot (the pump and the agitator extend into the drum, col. 1 line 19-22, fig. 1) and interacts with spray material (mix and pump paint, see fig. 1, col. 1 line 14-22) within the cavity of the pressure pot (inside of paint drum 14, fig. 1).
Regarding claim 8, the combination of KALAR and HOSHIKAWA teaches the cleaning method of claim 1. KALAR teaches wherein the directing of the cleaning solution (as explained above) further comprises directing the cleaning solution into the cavity of the wash tank and 
Regarding claim 9, the combination of KALAR and HOSHIKAWA teaches the cleaning method of claim 8. KALAR teaches wherein the jet ring (bands 48, 56; alternatively, arcs 68, 70) is configured to circumscribe (see fig. 2 & 4, circumscribe agitator 20) and direct the cleaning solution against a mixing device of the cover assembly (spray solvent against agitator 20, col. 3 line 36-40, line 57-62).
Regarding claim 10, the combination of KALAR and HOSHIKAWA teaches the cleaning method of claim 8. KALAR teaches wherein the jet ring (nozzles on bands 48, 56) is configured to direct the cleaning solution against an underside of a lid of the cover assembly (spray solvent towards the underside of cover 24, col. 3 line 36-40).
Regarding claim 11, the combination of KALAR and HOSHIKAWA teaches the cleaning method of claim 8. KALAR teaches wherein the jet ring (nozzles on bands 48, 56; alternatively, arcs 68, 70) is disposed within the cavity of the wash tank (positioned inside solvent drum 40, see fig. 2 & 4, col. 3 line 28-29, line 54-62) and comprises a plurality of orifices (nozzles 50, as explained above) arranged circumferentially in an annular array (see fig. 2 & 4).
Regarding claim 14, KALAR teaches a cleaning method (cleaning a paint spraying outfit, col. 1 line 58-65). As explained above, KALAR’s method comprising: 
removing a cover assembly from a pressure pot of a material spray system (as explained above); 
mating the cover assembly with a wash tank, wherein the cover assembly closes an opening into the wash tank (as explained above);
directing cleaning solution into a cavity of the wash tank and against the cover assembly to remove material residue from the cover assembly (as explained above);

KALAR does not explicitly teach: directing the cleaning solution through a nozzle into a conduit of the cover assembly to remove material residue from within the conduit.
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify KALAR to incorporate directing the cleaning solution through a nozzle into an opening of the material pickup device, which is a conduit of the cover assembly, with reasonable expectation of removing material residue from within the conduit, for several reasons. First, rearrangement of parts is considered obvious and KALAR teaches cleaning the interior of the pump. Second, it’s well known in the art to have a nozzle direct cleaning solution upwards into an opening of a pipe or conduit (see HOSHIKAWA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Regarding claim 15, the combination of KALAR and HOSHIKAWA teaches the cleaning method of claim 1.
The combination does not explicitly teach: wherein the material residue comprises residue material from applying a coating onto a component of a gas turbine engine using the pressure pot.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to apply KALAR’s cleaning method to clean residual paint in a pressure pot used to apply paint onto a component of a gas turbine engine. KALAR’s method is directed to cleaning the pressure pot in general, regardless of which surface the .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KALAR and HOSHIKAWA (as applied to claim 1), in further view of KUSZ (US Patent 5213119).
Regarding claim 12, the combination of KALAR and HOSHIKAWA teaches the cleaning method of claim 1.
The combination does not explicitly teach: receiving the cleaning solution from a cleaning solution supply tank.
KUSZ teaches an apparatus and method for cleaning paint spray equipment, just like KALAR and the present application. Thus KUSZ is analogous. KUSZ teaches supplying a cleaning solution (solvent, col. 5 line 25-27) from a cleaning solution supply tank (receptacle 54, see col. 5 line 25-27, fig. 2) into the wash tank (solvent is discharged into sink 14 through nozzle 34, see fig. 2, col. 5 line 25-27). In other words, the wash tank receives the cleaning solution from the cleaning solution supply tank.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KALAR and HOSHIKAWA to incorporate receiving the cleaning solution from a cleaning solution supply tank (as taught by KUSZ), with reasonable expectation of supplying the cleaning solution. It’s well known in the cleaning art to supply the cleaning solution from a separate supply tank into the wash tank. One See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, a separate supply tank incorporated into KALAR would perform the same function of supplying solvent to the solvent drum, yielding the predictable result of supplying solvent.
Regarding claim 13, the combination of KALAR and HOSHIKAWA teaches the cleaning method of claim 1.
The combination does not explicitly teach: directing the cleaning solution that was directed against the cover assembly within the wash tank into a cleaning solution reclaim tank.
KUSZ (analogous as explained above) teaches directing the cleaning solution that was used for cleaning within the wash tank (using solvent to perform cleaning operations inside sink 14, see fig. 2, col. 5 line 16-18) into a cleaning solution reclaim tank (solvent used for cleaning then flows into container 52, see col. 5 line 16-20, 35-40). KUSZ teaches that the used solvent in the cleaning solution reclaim tank (container 52) can be recycled (col. 2 line 34, 54; col. 6 line 18-22).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KALAR and HOSHIKAWA to incorporate directing the cleaning solution that was used for cleaning within the wash tank into a cleaning solution reclaim tank (as taught by KUSZ), with reasonable expectation of recycling the cleaning solution. As KUSZ explains, directing the used cleaning solution into the cleaning solution reclaim tank allows the used cleaning solution to be recycled; thus, a person having ordinary skill in the art would’ve been motivated to direct the cleaning solution that was .

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KALAR and HOSHIKAWA (as applied to claim 1), in further view of YAMAMOTO (US Patent 4785836).
Regarding claim 22, the combination of KALAR and HOSHIKAWA teaches the cleaning method of claim 1.
The combination does not explicitly teach: pumping the cleaning solution to the nozzle using a pump that is discrete from the cover assembly.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KALAR and HOSHIKAWA to incorporate pumping the cleaning solution to the nozzle using a pump that is discrete from the cover assembly, with reasonable expectation of pumping liquid, for several reasons. First, KALAR implicitly acknowledges that a separate pump is still optional (see abstract). Second, rearrangement or duplication of parts (e.g., pump) is considered obvious. See MPEP § 2144.04.VI. Third, it’s well known in the art to use a pump outside of the wash tank to pump liquid into the wash tank (See YAMAMOTO, fig. 2, col. 3 line 3-5). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. In the 
Regarding claim 23, the combination of KALAR and HOSHIKAWA teaches the cleaning method of claim 1.
The combination does not explicitly teach: pumping the cleaning solution to the nozzle using a pump located outside of the wash tank.
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KALAR and HOSHIKAWA to incorporate pumping the cleaning solution to the nozzle using a pump located outside the wash tank, with reasonable expectation of pumping liquid.

Claims 24, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over KALAR, in further view of YAMAMOTO.
Regarding claim 24, KALAR teaches a cleaning method (cleaning a paint spraying outfit, col. 1 line 58-65). As explained above, KALAR’s method comprising: 
removing a cover assembly from a pressure pot of a material spray system (as explained above); 
mating the cover assembly with a wash tank, wherein the cover assembly closes an opening into the wash tank (as explained above); 
pumping cleaning solution to a cleaning assembly using a pump (pump 18 pumps solvent to the nozzles, abstract, claim 1, col. 3 line 21-23, fig. 1-2);
directing cleaning solution from the cleaning assembly (nozzles) into a cavity of the wash tank (as explained above) and against the cover assembly to remove material residue from the cover assembly (as explained above).
KALAR does not explicitly teach that the pump is discrete from the cover assembly. But, as explained above, it would’ve been obvious to a person having ordinary skill in the art to 
Regarding claim 25, the combination of KALAR and YAMAMOTO teaches the cleaning method of claim 24. As explained above, the combination teaches the pump is located outside of the wash tank.
Regarding claim 27, the combination of KALAR and YAMAMOTO teaches the cleaning method of claim 24. KALAR teaches wherein the cleaning assembly comprises a jet ring within the cavity of the wash tank (nozzles on bands 48, 56 or arcs 68, 70, as explained above); the directing of the cleaning solution comprises directing the cleaning solution against the cover assembly from the jet ring (spray solvent from nozzles on bands 48, 56 or arcs 68, 70, as explained above).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KALAR and YAMAMOTO (as applied to claim 24), in further view of HOSHIKAWA.
Regarding claim 26, the combination of KALAR and YAMAMOTO teaches the cleaning method of claim 24. KALAR teaches the cleaning assembly comprises a nozzle within the cavity of the wash tank (as explained above).
The combination does not explicitly teach: directing the cleaning solution through the nozzle into a conduit of the cover assembly to remove material residue from within the conduit.
As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate directing the cleaning solution through a nozzle into an opening of the material pickup device, which is a conduit of the cover assembly, with reasonable expectation of See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714